Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
1.	A response on 04-08-2022 a provisional election was made without traverse to prosecute the invention of claims 16-30.  Claims 1-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Roumeliotis (US 20090248304 A1) describes a system for processing visual information from a camera, for example, and inertial sensor data to provide an estimate of pose or other localization information. The camera provides data including images having a number of features visible in the environment and the inertial sensor provides data with respect to detected motion. A processor executes an algorithm to combine the camera data and the inertial sensor data to determine position, orientation, speed, acceleration or other higher order derivative information.  A number of features within the environment are tracked. The tracked features correlate with relative movement as to the frame of reference with respect to the environment. As the number of features increases, the complexity of the data processing also rises. One example of the present subject matter uses an Extended Kalman filter (EKF) having a computational complexity that varies linearly with the number of tracked features. In one example, a first sensor provides data for tracking the environmental features and a second sensor provides data corresponding to movement of the frame of reference with respect to the environment. A first sensor can include a camera and a second sensor can include an inertial sensor. Other types of sensors can also be used. Each sensor can be classified as a motion sensor or as a motion inferring sensor. One example of a sensor that directly detects motion is a Doppler radar system and an example of a sensor that detects a parameter from which motion can be inferred is a camera. In one example, a single sensor provides data corresponding to the tracked features as well as data corresponding to relative movement of the frame of reference within the environment. Data from the single sensor can be multiplexed in time, in space, or in another parameter. The sensors can be located on (or coupled to), either or both of the frame of reference and the environment. Relative movement as to the frame of reference and the environment can occur by virtue of movement of the frame of reference within a stationary environment or it can occur by virtue of a stationary frame of reference and a traveling environment. Data provided by the at least one sensor is processed using a processor that implements a filter algorithm. The filter algorithm, in one example, includes an EKF, however, other filters are also contemplated. In one example, a system includes a feature tracker, a motion sensor and a processor. The feature tracker is configured to provide feature data for a plurality of features relative to a frame of reference in an environment for a period of time. The motion sensor is configured to provide motion data for navigation of the frame of reference in the environment for the period of time. The processor is communicatively coupled to the feature tracker and communicatively coupled to the motion sensor. The processor is configured to generate at least one of navigation information for the frame of reference and the processor is configured to carry out the estimation at a computational complexity linear with the number of tracked features. Linear computational complexity is attained by simultaneously using each feature's measurements to impose constraints between the poses from which the feature was observed. This is implemented by manipulating the residual of the feature measurements to remove the effects of the feature estimate error (either exactly or to a good approximation).

	Roumeliotis (US 2016/0305784 A1) describes various techniques for use within a vision-aided inertial navigation system (VINS). More specifically, this disclosure presents examples of an Iterative Kalman Smoother (IKS) in which a sliding window-based estimator tracks the 3D motion of a VINS system, such as a mobile device, in real-time using visual and inertial measurements. In contrast to existing Extended Kalman Filter (EKF)-based approaches, the described IKS can better approximate the underlying nonlinear system and measurement models by re-linearizing them and reprocessing them within the optimization window. Additionally, by iteratively optimizing over all measurements available, examples of the IKS techniques described herein can increase the convergence rate of critical parameters (e.g., IMU-camera clock drift) and improve the positioning accuracy during challenging conditions (e.g., scarcity of visual features). Furthermore, and in contrast to existing inverse filters, the proposed IKS's numerical stability allows for efficient implementations on resource constrained devices, such as cell phones and wearables. The IKS techniques described herein were validated for performing vision-aided inertial navigation on a wearable, computer-enabled glasses with limited sensing and processing, and demonstrated positioning accuracy comparable to that achieved on cell phones. This work presents the first proof-of-concept real-time 3D indoor localization system on a commercial-grade wearable computer. In additional example implementations, techniques are described in which a sliding-window extended Kalman filter (EKF)-based estimator, such as the IKS, optimizes its use of the available processing resources. This may achieved by first classifying visual observations based on their feature-track length and then assigning different portions of the CPU budget for processing subsets of the observations belonging to each class. Moreover, the estimator utilizes a processing strategy in which “spare” CPU cycles are used for (re)-processing all or a subset of the observations corresponding to the same feature, across multiple, overlapping, sliding windows. This way, feature observations are used by the estimator more than once for improving the state estimates, while consistency is ensured by marginalizing each feature only once (i.e., when it moves outside the camera's field of view). A vision-aided inertial navigation system comprising at least one image source to produce image data along a trajectory of the vision-aided inertial navigation system (VINS) within an environment, wherein the image data contains a plurality of features observed within the environment at a plurality of poses of the VINS along the trajectory, and an inertial measurement unit (IMU) to produce IMU data indicative of motion of the vision-aided inertial navigation system. The VINS includes a processing unit comprising an estimator that computes, based on the image data and the IMU data, a sliding window of state estimates for at least a position and orientation of the vision-aided inertial navigation system for a plurality of poses of the VINS along the trajectory and respective covariances for each of the state estimates, each of the respective covariances representing an amount of uncertainty in the corresponding state estimate. The estimator computes the state estimates by: classifying the visual features observed at the poses of the VINS within the sliding window into at least a first set of the features and a second set of features as a function of a position within the sliding window for the respective pose from which the respective feature was observed, the second set of features being associated with one or more older poses than the first set of features within the sliding window, applying an extended Kalman filter to update, within the sliding window, each of the state estimates for the VINS and the features using the IMU data and the image data obtained associated with both the first set of features and the second set of features observed from the plurality of poses within the sliding window, and updating, for each of the state estimates, the respective covariance using the IMU data and the image data associated with the second set of features without using the image data associated with the first set of features. In one embodiment, the invention is directed to a method in comprising receiving image data along a trajectory of the vision-aided inertial navigation system (VINS) within an environment, wherein the image data contains a plurality of features observed within the environment at a plurality of poses of the VINS along the trajectory, receiving inertial measurement data from an inertial measurement unit (IMU) indicative of motion of the vision-aided inertial navigation system, and computing a sliding window of state estimates for a position and orientation of the vision-aided inertial navigation system for a plurality of poses of the VINS along the trajectory with a processing unit comprising an estimator. Computing the state estimates comprises: classifying the visual features observed at the poses of the VINS within the sliding window into a first set of features and a second set of features as a function of a position within the sliding window for the respective pose from which the respective feature was observed, the second set of features being associated with one or more older poses within the sliding window than the first set of features; applying an extended Kalman filter to update, within the sliding window, each of the state estimates for the VINS and the features using the IMU data and the image data obtained associated with both the first set of features and the second set of features observed from the plurality of poses within the sliding window, and updating, within the sliding window and for each of the state estimates, the respective covariance using the IMU data and the image data associated with the second set of features without using the IMU data and the image data associated with the first set of features.

	Picard (US 9341704 B2) describes a system for tracking motion of an object comprising: an object comprising a plurality of optical markers rigidly connected to the object and an inertial transmitter for transmitting high speed signals of object movement; at least one camera for imaging said plurality of markers and generating image data indicative of the object location; a receiver for receiving inertial movement signals from the inertial transmitter; and a processor for executing an estimation algorithm, the estimation algorithm merging the optically-derived image data and the high speed inertial movement signals to generate estimated motion data at a frequency of 300-500 Hz, wherein the estimation algorithm is a multiplicative extended kalman filter and operates directly on raw image data comprising a plurality of two dimensional pixel coordinates.

	Double Patenting  
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16-27 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Roumeliotis US Application 12/383,371 now US Patent 9,766,074 in view Roumeliotis US Application 15/706,149 now US Patent 10,670,404, both cases are dealing with navigation system, the map element shown they are obvious variation because of the rearrangement of the claim language.


Claim 16 (17/457,022 present case)
Claim 1 (12/383,371 now US Patent 9,766,074)


16. A real-time vision aided inertial navigation system, comprising:

a camera capable of capturing a plurality of images;

an inertial measurement unit TMU) capable of generating IMU measurements;

a set of one or more processors capable of receiving data from the camera and the IMU;

a visible display;

wherein the set of one or more processors is also capable of performing steps including:

receiving an IMU measurement from the IMU; generating an IMU pose estimate based upon the received IMU measurement; receiving image data from the camera comprising an image in which a specific feature is visible; extracting at least one feature from the received image including the specific feature; estimating a camera pose corresponding to the received image based upon the IMU pose estimate; 

appending the camera pose estimate corresponding to the received image to a state vector of an Extended Kalman Filter to form an augmented state vector comprising an IMU state vector and a set of camera pose estimates, where the set of camera pose estimates comprises:

 the camera pose estimate corresponding to the received image; a plurality of additional camera pose estimates corresponding to a plurality of additional images in which the specific feature is visible; estimating a position of the specific feature based upon the set of camera poses estimates; computing an estimation error based upon: the estimated position of the specific feature; and observations of the specific feature based upon the received image and the plurality of additional images in which the specific feature is visible; generating an updated state vector for the Extended Kalman Filter based upon the computed estimation error; generating navigation information for the real-time inertial navigation system based upon the updated state vector for the Extended Kalman Filter; and providing an output via the visible display, where the output is determined based upon the navigation information.
1. A vision-aided inertial navigation system comprising: at least one image source to produce image data for a plurality of poses of a frame of reference along a trajectory within an environment over a period of time, wherein the image data includes features that were each observed within the environment at poses of the frame of reference along the trajectory, wherein one or more of the features were each observed at multiple ones of the poses of the frame of reference along the trajectory; a motion sensor configured to provide motion data of the frame of reference in the environment for the period of time; and a hardware-based processor communicatively coupled to the image source and communicatively coupled to the motion sensor, the processor configured to compute estimates for at least a position and orientation of the frame of reference for each of the plurality of poses of the frame of reference along the trajectory, wherein the processor is configured to: determine, from the image data, feature measurements corresponding to the features observed from the poses along the trajectory; group the feature measurements according to the features observed within the image data; for one or more of the features observed from multiple poses along the trajectory, compute based on the respective group of feature measurements for the feature, one or more constraints that geometrically relate the multiple poses from which the respective feature was observed; and determine the position and orientation of the frame of reference for each of the plurality of poses along the trajectory by updating, in accordance with the motion data and the one or more computed constraints, state information within a state vector representing estimates for the position and orientation of the frame of reference along the trajectory while excluding, from the state vector, state information representing estimates for positions within the environment for the features that were each observed from the multiple poses and for which the one or more constraints were computed.

-------------------------------------------------
Claim 1 (15/706,149 now US Patent 10,670,404)
------------------------------------------------
1. An electronic device comprising: at least one image source to produce image data along a trajectory of the electronic device within an environment, wherein the image data contains a plurality of features observed within the environment at a plurality of poses of the electronic device along the trajectory; an inertial measurement unit to produce motion data indicative of motion of the electronic device; and a processor configured to apply an extended Kalman filter (EKF) as the electronic device traverses the trajectory, wherein the processor is configured to: maintain a filter state vector storing estimates for a position of the electronic device at each of the poses along the trajectory and estimates for positions for one or more features within the environment, compute, from the image data, one or more constraints based on features observed from multiple poses along the trajectory, and update, in accordance with the motion data and the one or more computed constraints, the estimates within the filter state vector of the extended Kalman filter while excluding, from the filter state vector, state estimates for positions within the environment for the features that were observed from the multiple poses and for which the one or more constraints were computed.




Allowable Subject Matter
4.	Claims 28-30 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claim 28 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 28:
The primary reason for the allowance of claim 28 is the inclusion of a real-time vision aided inertial navigation system, comprising: generating an updated state vector for the Extended Kalman Filter based upon a residual, where the residual is computed by: computing a first Jacobian of the observations of the specific feature with respect to the estimated position of the specific feature; computing a second Jacobian of the observations of the specific feature with respect to a subsequent state vector for the Extended Kalman Filter; performing a projection of the second Jacobian, where the projection utilizes a basis determined using the first Jacobian; and determining the residual using the projection of the second Jacobian and an estimate of error for the set of camera pose estimates; generating navigation information for the real-time inertial navigation system based upon the updated state vector for the Extended Kalman Filter; and providing an output via the visible display, where the output is determined based upon the navigation information. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 29-30 are allowed due to their dependency on claim 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
April 13, 2022